Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  157775                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  SHEILA CLARKE, Personal Representative                                                               Elizabeth T. Clement
  of the Estate of JANIKA NICOLE                                                                       Megan K. Cavanagh,
  EDMOND, Deceased,                                                                                                     Justices
                 Plaintiff-Appellee,
                                                                    SC: 157775
  v                                                                 COA: 340615
                                                                    Washtenaw CC: 17-000322-NO
  DEPARTMENT OF CORRECTIONS,
  ANTHONY STEWART, DAVID JOHNSON,
  KARRI OSTERHOUT, R’KIA TAYLOR,
  KRISTA SURBIC, LOREN HAILES, HEATHER
  WASHINGTON, JOHANNA BARTEL,
  ALEXIA JOHNSON, LASHAWNA DONALD,
  TRACY MAUPINS, and MARCIA PORTER,
            Defendants-Appellants,
  and
  DIANNA LYNN CALLAHAN and KORY
  MOORE,
             Defendants.
  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.

        CLEMENT, J., did not participate due to her prior involvement as chief legal
  counsel for the Governor.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 18, 2019
           s0115
                                                                               Clerk